Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered July 15, 1994, convicting defendant, after a jury trial, of attempted assault in the second degree, and sentencing him to a term of 1 to 3 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce defendant’s sentence to one of 5 years probation and otherwise affirmed. The matter is remitted to Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (5).
*295In the circumstances, we find the sentence imposed to be excessive to the extent indicated. Concur — Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.